SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 Form 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 201 6 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. PERMA-FIX ENVIRONMENTAL SERVICES, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 58-1954497 (IRS Employer Identification Number) 8302 Dunwoody Place, Suite 250, Atlanta, GA (Address of principal executive offices) (Zip Code) (770) 587-9898 (Registrant's telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes ☒No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files). Yes ☒No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer,” “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐Accelerated Filer ☐Non-accelerated Filer ☐Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ☐No ☒ Indicate the number of shares outstanding of each of the issuer's classes of Common Stock, as of the close of the latest practical date. Class Common Stock, $.001 Par Value Outstanding at May 4, 2016 11,574,331 shares of registrant’s Common Stock PERMA-FIX ENVIRONMENTAL SERVICES, INC. INDEX PART I FINANCIAL INFORMATION Page No. Item 1. Consolidated Condensed Financial Statements (Unaudited) Consolidated Balance Sheets - March 31, 2016 and December 31, 2015 1 Consolidated Statements of Operations - Three Months Ended March 31, 2016 and 2015 3 Consolidated Statements of Comprehensive Loss - Three Months Ended March 31, 2016 and 2015 4 Consolidated Statements of Stockholders’ Equity - Three Months Ended March 31, 2016 5 Consolidated Statements of Cash Flows - Three Months Ended March 31, 2016and 2015 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PART II OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 6. Exhibits 28 PART I - FINANCIAL INFORMATION Item 1. – Financial Statements PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets (Unaudited) (Amounts in Thousands, Except for Share and per Share Amounts) March 31, December 31, ASSETS Current assets: Cash $ 798 $ 1,435 Restricted cash — 99 Accounts receivable, net of allowance for doubtful accounts of $1,482 and $1,474, respectively 8,522 9,673 Unbilled receivables - current 3,151 4,569 Inventories 374 377 Prepaid and other assets 3,546 3,929 Current assets related to discontinued operations 29 34 Total current assets 16,420 20,116 Property and equipment: Buildings and land 20,211 20,209 Equipment 35,200 35,191 Vehicles 417 422 Leasehold improvements 11,626 11,626 Office furniture and equipment 1,755 1,755 Construction-in-progress 488 497 69,697 69,700 Less accumulated depreciation ) ) Net property and equipment 19,213 19,993 Property and equipment related to discontinued operations 531 531 Intangibles and other long term assets: Permits 16,759 16,761 Other intangible assets - net 1,985 2,066 Unbilled receivables – non-current 296 707 Finite risk sinking fund 21,396 21,380 Other assets 1,342 1,359 Total assets $ 77,942 $ 82,913 The accompanying notes are an integral part of these consolidated financial statements. 1 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Balance Sheets, Continued (Unaudited) (Amounts in Thousands, Except for Share and per Share Amounts) March 31, December 31, LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 5,729 $ 6,109 Accrued expenses 4,250 4,341 Disposal/transportation accrual 1,473 1,107 Deferred revenue 2,359 2,631 Current portion of long-term debt 1,212 1,481 Current portion of long-term debt - related party 596 950 Current liabilities related to discontinued operations 526 531 Total current liabilities 16,145 17,150 Accrued closure costs 5,286 5,301 Other long-term liabilities 883 867 Deferred tax liabilities 5,460 5,424 Long-term debt, less current portion 7,297 7,405 Long-term liabilities related to discontinued operations 1,047 1,064 Total long-term liabilities 19,973 20,061 Total liabilities 36,118 37,211 Commitments and Contingencies (Note 7) Series B Preferred Stock of subsidiary, $1.00 par value; 1,467,396 shares authorized, 1,284,730 shares issued and outstanding, liquidation value $1.00 per share plus accrued and unpaid dividends of $883 and $867, respectively 1,285 1,285 Stockholders' Equity: Preferred Stock, $.001 par value; 2,000,000 shares authorized, no shares issued and outstanding — — Common Stock, $.001 par value; 30,000,000 shares authorized; 11,565,586 and 11,551,232 shares issued, respectively; 11,557,944 and 11,543,590 shares outstanding, respectively 11 11 Additional paid-in capital 105,639 105,556 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less Common Stock in treasury, at cost; 7,642 shares ) ) Total Perma-Fix Environmental Services, Inc. stockholders' equity 40,849 44,554 Non-controlling interest ) ) Total stockholders' equity 40,539 44,417 Total liabilities and stockholders' equity $ 77,942 $ 82,913 The accompanying notes are an integral part of these consolidated financial statements. 2 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, (Amounts in Thousands, Except for Per Share Amounts) Net revenues $ 10,038 $ 13,600 Cost of goods sold 10,004 12,122 Gross profit 34 1,478 Selling, general and administrative expenses 3,055 2,846 Research and development 575 429 Loss on disposal of property and equipment 5 — Loss from operations ) ) Other income (expense): Interest income 16 8 Interest expense ) ) Interest expense-financing fees ) ) Foreign currency loss — (5 ) Loss from continuing operations before taxes ) ) Income tax expense 36 36 Loss from continuing operations, net of taxes ) ) Loss from discontinued operations ) ) Net loss ) ) Net loss attributable to non-controlling interest ) ) Net loss attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ ) Net loss per common share attributable to Perma-Fix Environmental Services, Inc. stockholders - basic and diluted: Continuing operations $ ) $ ) Discontinued operations ) ) Net loss per common share $ ) $ ) Number of common shares used in computing net loss per share: Basic 11,557 11,486 Diluted 11,557 11,486 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Comprehensive Loss (Unaudited) Three Months Ended March 31, (Amounts in Thousands) Net loss $ ) $ ) Other comprehensive income (loss): Foreign currency translation gain (loss) 52 ) Total other comprehensive income (loss) 52 ) Comprehensive loss ) ) Comprehensive loss attributable to non-controlling interest ) ) Comprehensive loss attributable to Perma-Fix Environmental Services, Inc. stockholders $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 PERMA-FIX ENVIRONMENTAL SERVICES, INC Consolidated Statement of Stockholders’ Equity For the three months ended March 31, 201 6 (Unaudited) Common Stock Additional Common Stock Accumulated Other Non- controlling Total (Amounts in thousands, except for share amounts) Shares Amount Paid-In Capital HeldIn Treasury Comprehensive (Loss) Income Interestin Subsidiary Accumulated Deficit Stockholders' Equity Balance at December 31, 2015 $ 11 $ 105,556 $ ) $ )  $ ) $ ) $ 44,417 Net loss —  —  —   — —  ) ) ) Foreign currency translation —  —  —   — 52  — — 52 Issuance of Common Stock for services —  55 — —  — — 55 Stock-Based Compensation —  —  28 — —  — — 28 Balance at March 31, 2016 $ 11 $ 105,639 $ ) $ )  $ ) $ ) $ 40,539 The accompanying notes are an integral part of these consolidated financial statements. 5 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (Amounts in Thousands) Cash flows from operating activities: Net loss $ ) $ ) Less: loss from discontinued operations, net of taxes ) ) Loss from continuing operations, net of taxes ) ) Adjustments to reconcile loss from continuing operations to cash provided by (used in) operating activities : Depreciation and amortization 884 966 Amortization of debt discount 21 22 Deferred tax expense 36 36 Provision (recovery of) bad debt reserves 8 ) Loss on disposal of plant, property, and equipment 5 — Issuance of common stock for services 55 70 Stock-based compensation 28 33 Changes in operating assets and liabilities of continuing operations Restricted cash 35 — Accounts receivable 1,143 ) Unbilled receivables 1,829 ) Prepaid expenses, inventories and other assets 599 (4 ) Accounts payable, accrued expenses and unearned revenue ) ) Cash provided by (used in) continuing operations 251 ) Cash used in discontinued operations ) ) Cash provided by (used in) operating activities 67 ) Cash flows from investing activities: Purchases of property and equipment (9 ) ) Proceeds from sale of plant, property, and equipment 1 — Payment to finite risk sinking fund ) (7 ) Cash used in investing activities ) ) Cash flows from financing activities: Repayments of revolving credit borrowings ) ) Borrowing on revolving credit 14,022 15,808 Proceeds from issuance of common stock — 3 Release of proceeds for stock subscription for Perma-Fix Medical S.A. previously held in escrow 64 — Principal repayments of long term debt ) ) Principal repayments of long term debt - related party ) ) Cash (used in) provided by financing activities ) 586 Effect of exchange rate changes on cash 39 ) Decrease in cash ) ) Cash at beginning of period 1,435 3,680 Cash at end of period $ 798 $ 1,128 Supplemental disclosure: Interest paid $ 100 $ 132 Income taxes paid 5 10 The accompanying notes are an integral part of these condensed consolidated financial statements. 6 PERMA-FIX ENVIRONMENTAL SERVICES, INC. Notes to Consolidated Condensed Financial Statements March 31, 2016 (Unaudited) Reference is made herein to the notes to consolidated financial statements included in our Annual Report on Form 10-K for the year ended December 31, 2015. 1. Basis of Presentation The consolidated condensed financial statements included herein have been prepared by the Company (which may be referred to as we, us or our), without an audit, pursuant to the rules and regulations of the Securities and Exchange Commission (“the Commission”). Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) have been condensed or omitted pursuant to such rules and regulations, although the Company believes the disclosures which are made are adequate to make the information presented not misleading. Further, the consolidated condensed financial statements reflect, in the opinion of management, all adjustments (which include only normal recurring adjustments) necessary to present fairly the financial position and results of operations as of and for the periods indicated. The results of operations for the three months ended March 31, 2016 are not necessarily indicative of results to be expected for the fiscal year ending December 31, 2016. The Company suggests that these consolidated condensed financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-K for the year ended December 31, 2015. As disclosed in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015, the Company determined that the operations of its majority-owned subsidiary, Perma-Fix Medical S.A. (“PF Medical”), which has not generated any revenues as it continues to be primarily in the research and development (“R&D”) stage, meet the definition of a reportable segment in accordance with Accounting Standards Codification (“ASC”) 280, “Segment Reporting.” Accordingly, as detailed on Note 9 – “Operation Segments,” all of the historical numbers presented in the consolidated financial statements have been recast to include the operations of PF Medical as a separate reportable segment (“Medical Segment”). Reclassification Certain prior year amounts have been reclassified to conform with the current year presentation. 2. Summary of Significant Accounting Policies Our accounting policies are as set forth in the notes to the December 31, 2015 consolidated financial statements referred to above. During the first quarter of 2016, all of the restricted cash previously held in escrow at December 31, 2015 was released. Such amount represented $35,000 held in escrow for our worker’s compensation policy with the remaining representing proceeds held in escrow resulting from stock subscription agreements executed in connection with the sale of common stock by PF Medical in previous years. Recently Adopted Accounting Standards In April 2015, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2015-03, "Simplifying the Presentation of Debt Issuance Costs." ASU 2015-03 amends existing guidance to require the presentation of debt issuance costs in the balance sheet as a deduction from the carrying amount of the related debt liability instead of a deferred charge asset. It is effective for annual reporting periods beginning after December 15, 2015 (including interim reporting periods), but early adoption is permitted. The Company adopted ASU 2015-03 retroactively in the first quarter of 2016. The adoption of ASU 2015-03 did not have a material impact to the Company’s results of operations, cash flows or financial position .The adoption of ASU 2015-03 resulted in a decrease in prepaid and other assets of approximately $152,000, a decrease in current portion of long-term debt of $27,000, and a decrease in long-term debt, less current portion of $125,000 for the balances as of December 31, 2015 in the accompanying Consolidated Balance Sheets. 7 Recently Issued Accounting Standards – Not Yet Adopted In May 2014, the FASB issued ASU 2014-09, “Revenue from Contracts with Customers (Topic 606).” ASU 2014-09 provides a single, comprehensive revenue recognition model for all contracts with customers. The revenue guidance contains principles that an entity will apply to determine the measurement of revenue and timing of when it is recognized. The underlying principle is that an entity will recognize revenue to depict the transfer of goods or services to customers at an amount that the entity expects to be entitled to in exchange for those goods or services. In July 2015, the FASB deferred the effective date to annual reporting periods beginning after December 15, 2017 (including interim reporting periods within those periods). Early adoption is permitted to the original effective date of periods beginning after December 15, 2016 (including interim reporting periods within those periods). The ASU may be applied retrospectively to each prior period presented or retrospectively with the cumulative effect recognized as of the date of initial application. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In August 2014, the FASB issued ASU No. 2014-15, “Disclosure of Uncertainties about an Entity’s Ability to Continue as a Going Concern.” ASU 2014-15 requires management to assess an entity’s ability to continue as a going concern, and to provide related footnote disclosure in certain circumstances. The new standard will be effective for all entities in the first annual period ending after December 15, 2016. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In July 2015, the FASB issued ASU 2015-11, “Inventory (Topic 330): Simplifying the Measurement of Inventory.” ASU 2015-11 requires that inventory within the scope of this update be measured at the lower of cost and net realizable value. Net realizable value is the estimated selling prices in the ordinary course of business, less reasonably predictable costs of completion, disposal, and transportation. The amendments in this update do not apply to inventory that is measured using last-in, first-out (“LIFO”) or the retail inventory method. The amendments apply to all other inventory, which includes inventory that is measured using first-in, first-out (“FIFO”) or average cost. For all entities, the guidance is effective for annual periods, and interim periods within those annual periods, beginning after December 15, 2016. Early adoption is permitted. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In February 2016, the FASB issued ASU No.2016-02, “Leases (Topic 842)”. Under ASU 2016-02, an entity will be required to recognize right-of-use assets and lease liabilities on its balance sheet and disclose key information about leasing arrangements. ASU 2016-02 offers specific accounting guidance for a lessee, a lessor and sale and leaseback transactions. Lessees and lessors are required to disclose qualitative and quantitative information about leasing arrangements to enable a user of the financial statements to assess the amount, timing and uncertainty of cash flows arising from leases. For public companies, ASU 2016-02 is effective for annual reporting periods beginning after December15, 2018, including interim periods within that reporting period, and requires a modified retrospective adoption, with early adoption permitted. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In March 2016, the FASB issued ASU 2016-07, “Investments- Equity Method and Joint Ventures: Simplifying the Transition to the Equity Method of Accounting.” ASU 2016-07 eliminates the requirement to apply the equity method of accounting retrospectively when a reporting entity obtains significant influence over a previously held investment. ASU 2016-07 is effective for interim and annual periods beginning after December 15, 2016. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. 8 In March 2016, the FASB issued ASU 2016-08, “Revenue from Contracts with Customers (Topic 606): Principal versus Agent Considerations (Reporting Revenue Gross versus Net).” ASU 2016-08 does not change the core principle of the guidance stated in ASU 2014-09; instead, the amendments in this ASU are intended to improve the operability and understandability of the implementation guidance on principal versus agent considerations and whether an entity reports revenue on a gross or net basis. ASU 2016-08 will have the same effective date and transition requirements as the new revenue standard issued in ASU 2014-09. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. In March 2016, the FASB issued ASU 2016-09, “Compensation - Stock Compensation (Topic 718): Improvements to Employee Share-Based Payment Accounting.” ASU 2016-09 simplifies several aspects related to the accounting for share-based payment transactions, including the accounting for income taxes, statutory tax withholding requirements and classification on the statement of cash flows. ASU 2016-07 is effective for interim and annual periods beginning after December 15, 2016. The Company is still evaluating the potential impact of adopting this guidance on our financial statements. 3. Intangible Assets The following table summarizes information relating to the Company’s definite-lived intangible assets: March 31, 2016 December 31, 2015 Useful Lives (Years) Gross Carrying Amount Accumulated Amortization Net Carrying Amount Gross Carrying Amount Accumulated Amortization Net Carrying Amount Intangibles (amount in thousands) Patent 8 - 18 $ 546 $ ) $ 334 $ 539 $ ) $ 336 Software 3 395 ) 28 395 ) 31 Customer relationships 12 3,370 ) 1,623 3,370 ) 1,699 Permit 10 545 ) 159 545 ) 172 Total $ 4,856 $ ) $ 2,144 $ 4,849 $ ) $ 2,238 The intangible assets noted above are amortized on a straight-line basis over their useful lives with the exception of customer relationships which are being amortized using an accelerated method. The Company has only one definite-lived permit that is subject to amortization. The following table summarizes the expected amortization over the next five years for our definite-lived intangible assets (including the one definite-lived permit): Amount Year (In thousands) (remaining) $ 319 373 334 247 221 $ 1,494 Amortization expenses relating to the definite-lived intangible assets as discussed above were $101,000 and $127,000 for the three months ended March 31, 2016 and 2015, respectively. 4. Capital Stock, Stock Plans and Stock Based Compensation The Company has certain stock option plans under which it awards incentive and non-qualified stock options to employees, officers, and outside directors. No stock options were granted during the first quarter of 2016 and 2015. 9 The summary of the Company’s total Stock Option Plans as of March 31, 2016, as compared to March 31, 2015, and changes during the periods then ended, are presented below. The Company’s Plans consist of the 2010 Stock Option Plan and the 2003 Outside Directors Stock Plan (“2003 Plan”): Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (years) Aggregate Intrinsic Value (2) Options outstanding January 1, 2016 218,200 $ 7.65 Granted ─ ─  Exercised ─ ─ Forfeited/expired ─ ─  Options outstanding end of period (1) 218,200 $ 7.65 4.6 $ 13,980 Options exercisable at March 31, 2016(1) 181,533 $ 8.18 4.6 $ 13,980 Options exercisable and expected to be vested at March 31, 2016 212,333 $ 7.72 4.6 $ 13,980 Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Term (years) Aggregate Intrinsic Value (2) Options outstanding Janury 1, 2015 239,023 $ 7.81 Granted ─ ─  Exercised ) 2.79 $ 2,043 Forfeited/expired ) 7.10  Options outstanding end of period (1) 222,766 7.89 5.0 $ 22,616 Options exercisable at March 31, 2015(1) 167,766 $ 8.84 4.9 $ 22,616 Options exercisable and expected to be vested at March 31, 2015 213,966 $ 8.01 5.0 $ 22,616 (1) Options with exercise prices ranging from $2.79 to $14.75 (2) The intrinsic value of a stock option is the amount by which the market value of the underlying stock exceeds the exercise price of the option. The following table summarizes stock-based compensation recognized for the three months ended March 31, 2016 and 2015 for our employee and director stock options. Stock Options Three Months Ended March 31, Employee Stock Options $ 13,000 $ 13,000 Director Stock Options 15,000 20,000 Total $ 28,000 $ 33,000 As of March 31, 2016, the Company has approximately $59,000 of total unrecognized compensation cost related to unvested options, of which $40,000 is expected to be recognized in remaining 2016, with the remaining $19,000 in 2017. During the three months ended March 31, 2016, the Company issued a total of 14,354 shares of our Common Stock under the 2003 Plan to our outside directors as compensation for serving on our Board of Directors. The Company has recorded approximately $60,000 in compensation expenses (included in selling, general and administration expenses) in connection with the issuance of these shares of our Common Stock to our outside directors. 10 5. Loss Per Share Basic loss per share is calculated based on the weighted-average number of outstanding common shares during the applicable period. Diluted loss per share is based on the weighted-average number of outstanding common shares plus the weighted-average number of potential outstanding common shares. In periods where they are anti-dilutive, such amounts are excluded from the calculations of dilutive earnings per shares. The following table reconciles the loss and average share amounts used to compute both basic and diluted loss per share: Three Months Ended March 31, (Unaudited) (Amounts in Thousands, Except for Per Share Amounts) Net loss attributable to Perma-Fix Environmental Services, Inc., common stockholders: Loss from continuing operations attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ ) Loss from discontinuing operations attributable to Perma-Fix Environmental Services, Inc. common stockholders ) ) Net loss attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ ) Basic loss per share attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ ) Diluted loss per share attributable to Perma-Fix Environmental Services, Inc. common stockholders $ ) $ ) Weighted average shares outstanding: Basic weighted average shares outstanding 11,557 11,486 Add: dilutive effect of stock options — — Add: dilutive effect of warrants — — Diluted weighted average shares outstanding 11,557 11,486 Potential shares excluded from above weighted average share calcualtions due to their anti-dilutive effect include: Stock options 11 6. Long Term Debt Long-term debt consists of the following at March 31, 2016 and December 31, 2015: (Amounts in Thousands) March 31, 2016 December 31, 2015 Revolving Credit facility dated October 31, 2011, as amended, borrowings based upon eligible accounts receivable, subject to monthly borrowing base calculation, variable interest paid monthly at option of prime rate (3.50% at March 31, 2016) plus 1.75% or London Interbank Offer Rate ("LIBOR") plus 2.75%, balance due March 24, 2021. Effective interest rate for first quarter of 2016 was 4.6%. (1) (2) $ 2,518 $ 2,349 Term Loan dated October 31, 2011, as amended, payable in equal monthly installments of principal of $190, balance due on March 24, 2021, variable interest paid monthly at option of prime rate plus 2.25% or LIBOR plus 3.25%. Effective interest rate for first quarter of 2016 was 3.6%. (1) (2) 5,974 6,514 Promissory Note dated August 2, 2013, payable in twelve monthly installments of interest only, starting September 1, 2013 followed with twenty-four monthly installments of $125 in principal plus accrued interest. Interest accrues at annual rate of 2.99%. (3) (4) 596 950 Capital lease ( interest at rate of 6.0%) 17 23 9,105 9,836 Less current portion of long-term debt 1,808 2,431 Long-term debt $ 7,297 $ 7,405 (1) Our Revolving Credit facility is collateralized by our accounts receivable and our Term Loan is collateralized by our property, plant, and equipment. (
